Citation Nr: 0018259	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-49 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to service connection for a disorder manifested 
by weakness or tremor of the extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1965 to July 
1967.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 1994 RO rating decision that denied service 
connection for residuals of agent orange, including a 
psychiatric condition, a skin condition, and a disorder 
manifested by weakness of the extremities.  In a January 1997 
decision, the Board denied the claims for service connection 
for a psychiatric condition, a skin condition, and a disorder 
manifested by weakness of the extremities as not well 
grounded.

The veteran appealed the January 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  In a July 1998 memorandum 
decision, the Court affirmed the January 1997 Board decision 
denying the claim for service connection for a skin disorder 
as not well grounded and dismissed the appeal with regard to 
the issue of service connection for a skin disorder.  The 
July 1998 memorandum decision noted that a July 1984 report 
from Pierce D. Nelson, M.D., showed the presence of a mental 
disability and a disorder manifested by tremors of the hands 
that could be due to exposure to agent orange while in 
service, that the claims for service connection for a 
psychiatric disability and a disorder manifested by weakness 
of the extremities were well grounded, and that the veteran 
should undergo a thorough and contemporary medical 
examination to determine whether these disorders are related 
to service.  The July 1998 memorandum decision of the Court 
vacated the January 1997 Board decision, denying service 
connection for a psychiatric disability and a disorder 
manifested by weakness of the extremities as not well 
grounded, and remanded the case to the Board for 
readjudication of these issues.

In July 1999, the Board remanded the case to the RO for 
consideration of the issues of service connection for a 
psychiatric disability and a disorder manifested by weakness 
or tremor of the extremities.  A November 1999 RO rating 
decision granted service connection for major depressive 
disorder with generalized anxiety disorder.  Since the issue 
of service connection for a psychiatric disability has been 
granted it is no longer a matter for appellate consideration.


REMAND

The veteran underwent a VA neurological examination in 
September 1999 in order to determine the nature and extent of 
his disorder manifested by weakness or tremor of the 
extremities and to obtain an opinion as to the etiology of 
this condition.  The examiner who conducted this examination 
opined that the veteran's tremor was consistent with an 
essential tremor, that there was a family history of tremor, 
and that his symptoms were organic.  It was also noted that 
the veteran was taking lithium for his psychiatric disability 
and that this medication could worsen the veteran's tremor.  
Since service connection has now been granted for the 
veteran's psychiatric disability, this latter opinion raises 
the possibility of secondary service connection for the 
tremor based on aggravation due to the service-connected 
disability under the holding of the Court in Allen v. Brown, 
7 Vet. App. 439 (1995).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The report of the veteran's September 
1999 VA neurological examination should 
be returned to the examiner who conducted 
the examination or suitable substitute 
for the preparation of an addendum to 
this report that contains an opinion as 
to whether or not the veteran's use of 
lithium for his service-connected 
psychiatric disability aggravated his 
tremor.  The examiner should give a fully 
reasoned opinion as to the whether it is 
at least as likely as not that the use of 
lithium for the service-connected 
psychiatric disability increased the 
level of disability of the tremor.  If 
the use of the lithium aggravated the 
tremor, the level of disability 
attributable to such aggravation should 
be reported, that is the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation.  The examiner should support 
the opinion by discussing medical 
principles as applied to the specific 
medical evidence in the veteran's case.  
In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
him and reviewed prior to preparation of 
the addendum.  If the requested 
information cannot be provided without 
examination of the veteran, he should be 
scheduled for such examination.

2.  After the above development, the RO 
should review the claim.  This review 
should reflect consideration of the 
holding in Allen, 7 Vet. App. 439 with 
regard to secondary service connection 
based on aggravation.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




